Citation Nr: 0843259	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  In August 2007, the veteran and his 
wife testified at a hearing before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative assert that the claimant 
has PTSD as a result of his service in the Republic of 
Vietnam.  Specifically, the veteran reported in writings to 
VA, statements to his healthcare providers, and/or in 
testimony at his personal hearing that his PTSD was caused, 
in substance, by being subject to small arms fire while 
delivering supplies to bases in the Republic of Vietnam while 
assigned to the 578th Ordnance Company from October 1965 to 
July 1966.  He also reported that his PTSD is related to 
being part of a group of soldiers that had to unload body 
bags from a helicopter, possibly at Tan Son Nhut Air Force 
Base, while stationed with the 578th Ordnance Company from 
October 1965 to July 1966.  Finally, he reports that the PTSD 
is related to mortar shelling that was incurred while 
stationed, at least in part, at Tan Son Nhut Air Force Base.  

A review of the veteran's service personnel records indicates 
that his occupational specialty was wheel vehicle mechanic, 
and that he served in the Republic of Vietnam from October 
1965 to July 1966 with the 578th Ordnance Company.  

While no diagnosis of PTSD was made at the time of a November 
2006 VA mental health examination, VA treatment records dated 
before and after this examination, including March 2000 and 
April 2007 VA treatment records, do include diagnoses of 
PTSD.  No discussion or mention was made of the previously 
made PTSD diagnosis in the November 2006 examination report.  
Indeed, the Board finds this report to be grossly inadequate 
for adjudication purposes in view of its extreme brevity and 
failure to discuss any of the history of the veteran's mental 
health treatment as reflected in the medical records already 
contained in the claims file.  Accordingly, on remand, the 
veteran must be afforded another VA examination with respect 
to his claim for service connection for PTSD.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2007); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

With respect to stressor development, VA Adjudication 
Procedure Manual, M21-1 MR, Part III, Subpart iv, Chapter 4, 
section H, Topic 29 (December 13, 2005) (formerly VA 
Adjudication Procedure Manual (M21-1), Part VI, Ch. 
11.37(f)(3)), provides, in relevant part, that in 
adjudicating claims of entitlement to service connection for 
PTSD, "[i]f a VA examination . . . establishes a valid 
diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in-service stressor, 
request additional evidence from  . . . the Environmental 
Support Group (ESG) [now known as the United Stated Army and 
Joint Services Records Research Center (JSRRC)]."  

Likewise, the manual provided at that time that in 
adjudicating claims of entitlement to service connection for 
PTSD, VA must "always send an inquiry [to the JSRRC] in 
instances in which the only obstacle to service connection is 
confirmation of an alleged stressor.  A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the [JSRRC] . . . ."  Id. 

Therefore, while a review of the record shows that the RO has 
obtained the veteran's service personnel records and the 
claimant has filed with the RO February 1966 to May 1966 Unit 
Report for the 578th Ordnance Company, in order to provide 
the claimant with every opportunity to support his claim, a 
remand is required to undertake additional development to 
verify his stressors and to obtain an adequate mental health 
examination.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

When readjudicating the claim on remand, consideration will 
need to be afforded to the United States Court of Appeals for 
Veterans Claims (Court) holding in Suozzi v. Brown, 
10 Vet. App. 307 (1997), in which it was held that 
corroboration of every detail is not required to satisfy the 
38 C.F.R. § 3.304(f) requirement that there be credible 
supporting evidence that the claimed stressors actually 
occurred.  

Finally, it is noted that the veteran testified that he has 
been receiving ongoing treatment for his PTSD at the Tampa VA 
Medical Center and/or the Port Richey VA Outreach Clinic 
since approximately 2004 or 2005.  Accordingly, on remand, an 
effort will need to be made to obtain all pertinent treatment 
records from the above facilities.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, this appeal is REMANDED to the Agency of 
Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should send another request 
to the veteran to obtain as much detail 
as possible with respect to his 
reported stressors, including dates, 
locations, persons involved, etc.  

2.  Thereafter, the AOJ should send any 
additional stressor information 
provided by the veteran, as well as the 
information already of record, 
including that discussed above, to the 
JSRRC for the purpose of verifying the 
veteran's alleged in-service stressors, 
including being subject to small arms 
fire, unloading body bags from 
helicopters, and being subject to 
mortar shelling.  Copies of the 
veteran's DD Form 214, his personnel 
records, and any other relevant 
documents should be included with the 
request.  The JSRRC should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  If the agency is unable to 
provide information regarding any of 
the stressors alleged by the veteran, 
it should provide specific confirmation 
of that fact.  Any recommended follow-
up action suggested by JSRRC should be 
accomplished.  

3.  The AOJ should obtain records of all 
mental health treatment received by the 
veteran at the Tampa VA Medical Center 
and the Port Richey VA Outreach Clinic, 
that have not already been associated 
with the claims files, from approximately 
2004 to the present.  

4.  Following the completion of the 
above, the veteran should be scheduled 
for a psychiatric examination to 
determine the presence and etiology of 
PTSD.  The claims files must be provided 
to the examiner for review.  Any tests or 
studies deemed necessary, if any, should 
be accomplished.  

Additionally, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not, i.e., a 50 
percent or greater degree of probability, 
that the veteran currently has PTSD that 
is related to an event, injury, or 
disease incurred during service.  A 
rationale should be provided for all 
opinions expressed.  

5.  Thereafter, the AOJ should 
readjudicate the veteran's claim taking 
into account, among other things, the 
United States Court of Appeals for 
Veterans Claims (Court) holding in 
Suozzi, supra.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC), and a reasonable period of time 
should be allowed for response. 

An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

